department of the treasury internal_revenue_service washington d c cc dom fs proc number release date uilc date memorandum for district_counsel att cc from subject assistant chief_counsel field service cc dom fs internal_revenue_service national_office field_service_advice this field_service_advice responds to the materials you forwarded by facsimile transmission on date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a dollar_figureb tax_year tax_year issue s may the service retain an amount the tax_court determined to be an overpayment for one tax_year to cover an asserted deficiency in taxes of the same taxpayer for a separate tax_year which is at issue in a separate ongoing tax_court case conclusion under sec_6402 the service may credit a taxpayer’s overpayment against a deficiency asserted with respect to him even though that deficiency has not yet been assessed and the taxpayer’s account will not be balanced until after his pending tax_court case is finally decided facts in accord with a stipulation between a and the internal_revenue_service service the tax_court entered a decision finding an overpayment of income_tax for the tax_year in the amount of dollar_figureb in a separate case a has petitioned the tax_court for the redetermination of a deficiency that the service has determined with respect to tax_year pending the outcome of the case with respect to tax_year the service has retained the overpayment that the tax_court determined with respect to tax_year a’s attorney has requested immediate refund of the overpayment for tax_year law and analysis sec_6512 provides that if the tax_court finds that a taxpayer has made an overpayment of income_tax for the same year to which the taxpayer’s petition relates then the tax_court has jurisdiction to determine the amount of the overpayment and such amount shall when the decision of the tax_court has become final be credited or refunded to the taxpayer here the service has not refunded an overpayment determined by the tax_court under sec_6512 but is holding it to cover an asserted deficiency that is at issue in a separate pending tax_court case and that has not yet been assessed see sec_6213 sec_6402 authorizes the service to credit any overpayment against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall refund the balance to such person thus the service’s actions in retaining the adjudicated overpayment are appropriate if the service’s actions fall within the parameters of sec_6402 the legislative_history and regulations under sec_6402 state that the service may credit any overpayment_of_tax against any outstanding liability s rep no 83d cong 2d sess a412 sec_301_6402-1 neither the legislative_history nor the regulations under sec_6402 give any further definition of what constitutes a liability in respect of an internal revenue tax for purposes of sec_6402 a few older cases however interpreted predecessor statutes to sec_6402 with respect to whether the service could credit an overpayment against an alleged deficiency for a different tax_year even though the deficiency was not yet assessed but was being contested before the board_of_tax_appeals at the time the credit was made these cases included 42_f2d_346 d c cir cert_denied 282_us_839 73_f2d_852 d c cir 105_f2d_50 d c cir in each of these cases the court determined that it was proper for the service to credit the overpayment against the contested deficiency these cases interpreted the language of a of the revenue act of which provided that if a taxpayer had made an overpayment_of_tax the amount of such overpayment shall be credited against any income or war-profits or excess-profits tax or installment thereof then due from the taxpayer and any balance of such excess shall be refunded immediately to the taxpayer or of virtually identical language of of the revenue act of the reasoning of these cases was that at the time the commissioner made a deficiency determination the amount of the deficiency was then due even though the taxpayer’s account could not be finally balanced until the board_of_tax_appeals determined the disputed deficiency the language of a of the revenue act of remained in the code substantially unchanged until the enactment of sec_6402 in at which time the phrase tax then due was deleted instead the service was granted the authority to credit the amount of an overpayment against any liability in respect of an internal revenue tax there is no indication in the legislative_history that the change in the language was meant to be any more restrictive of the authority of the commissioner to credit overpayments than that authority had been under prior case law in fact on the basis of the more liberal language in sec_6402 it would appear that the intended change was one of liberalization of the commissioner’s authority rather than restriction so far as our research has revealed ever since the early cases construing the predecessors to sec_6402 the service has consistently taken the position that a judicially-determined overpayment for one tax_year may be retained to cover an asserted deficiency for another tax_year pending the final_determination of that deficiency in separate litigation this position is further bolstered by the more recent decision in smith v director of internal revenue ustc s d fl wherein the taxpayer filed suit for a refund of income_tax the service had credited the overpayment against and self-employment and income_tax deficiencies and those deficiencies were before the tax_court the district judge dismissed the suit as premature stating in its order where there is an overpayment of any internal revenue tax sec_6402 of the code provides that such overpayment including any interest allowed thereon may be credited against any liability in respect of an internal revenue tax on the part of the person who made the overpayment sec_6402 mertens on the law of federal income_taxation dollar_figure the internal_revenue_service has applied the overpayment against plaintiff’s tax deficiencies for and pursuant to its authority since the overpayment of plaintiff’s income_tax return was fully allowed as a credit on plaintiff’s and tax_liabilities the plaintiff has not stated a claim for a refund id the apparent concern with retaining an overpayment pending a final_determination of liability in a separate lawsuit appears to arise from the usual requirement that an assessment precede collection and application of funds against a deficiency in fact we are aware of an isolated case in which the court stated that liability for taxes arises upon its administrative assessment by the commissioner 996_f2d_607 2d cir that opinion in that case however did not consider the issue presented by the present facts moreover the weight of authority is that liability for taxes exists independently of an assessment see 104_f3d_1198 10th cir held that a valid assessment of tax_liability is not prerequisite to subsequent claim for taxes due 936_f2d_771 4th cir an assessment of tax is not a prerequisite to imposition of tax_liability 184_br_974 d colo the assessment does not create the liability but merely acts as a judgment for taxes determined to be due 295_us_247 the liability derives from the statutory obligation to account for collect or pay a tax goldstein v united_states f 3d pincite a taxpayer may be liable for and make a payment of tax even though the tax has not been assessed see sec_6213 and teas reg sec_3301 b thus sec_6402 authorizes the service to credit a’s overpayment in the present case to another tax_year furthermore we do not believe that the changes made to sec_6512 and tax_court rules affect the foregoing conclusion the current sec_6512 which was enacted in as part of the technical_and_miscellaneous_revenue_act_of_1988 provides the tax_court with jurisdiction to order a refund of an overpayment if the service has not refunded the overpayment within days after the tax court’s decision rule sets forth procedural requirements for invoking this jurisdiction although sec_6512 was enacted long after the mccarl cole and because sec_6402 requires crediting or refund of an overpayment the overpayment should not merely be retained or frozen instead it should be credited against the asserted deficiency for tax_year even though the tax_court has not finally determined the liability for that year it appears that the taxpayer’s attorney may be acting preliminarily to filing a motion to enforce overpayment jurisdiction as a supplemental proceeding under t c r and sec_6512 a’s counsel has made written demand for refund of the overpayment determined by the tax_court we note however that t c r b continued new river were decided it was not intended to change the ability of the service to retain an overpayment for application of the overpayment to another tax_year instead sec_6512 merely broadened jurisdiction of the tax_court so that taxpayers would no longer have to file separate actions in other court to enforce the overpayment determination made by the tax_court h_r rep no 1big_number h cong 2d sess pincite date in at least one action brought under the jurisdictional authority of sec_6512 the tax_court has recognized the authority of the service to apply adjudicated overpayments to other tax years see dover corp v commissioner tcmemo_1997_340 aff’d 148_f3d_70 2d cir accordingly we believe that the service may appropriately credit a’s overpayment pending the conclusion of the tax_court case respecting tax_year if you have any further questions please call the branch telephone number by deborah a butler assistant chief_counsel field service sara m coe chief procedural branch continued directs the demand to be made upon the commissioner through the commissioner’s last counsel of record in the action in which the court determined the overpayment which the taxpayer seeks to enforce a’s counsel has not complied with this rule in that he directed his demand to an employee in special procedures
